Case 8:19-cv-00810-DOC-JDE Document 123 Filed 05/18/20 Page 1 of 2 Page ID #:864



   1

   2

   3

   4

   5

   6

   7

   8

   9                     UNITED STATES DISTRICT COURT
  10                    CENRTRAL DISTRICT OF CALIFORNIA

  11

  12
        PETER ALBRECHT, Individually
        And On Behalf of All Others           Case No.: 8:19-cv-00810-DOC-JDE
  13    Similarly Situated,
                                             ORDER GRANTING JOINT
                         Plaintiff,          STIPULATION TO DISMISS
  14                                         ACTION
              v.
  15

  16    NATIONAL BANCORP
        HOLDINGS, INC. d/b/a THE
  17    FEDERAL SAVINGS BANK, and
  18    FDE MARKETING GROUP,
        LLC,
  19
  20
                         Defendants.

  21

  22

  23

  24

  25

  26

  27

  28
                                             1
Case 8:19-cv-00810-DOC-JDE Document 123 Filed 05/18/20 Page 2 of 2 Page ID #:865



   1
             Upon review of the Joint Stipulation To Dismiss Plaintiff’s Claims Against
   2
       Defendants National Bankcorp Holdings, Inc. d/b/a The Federal Savings Bank
   3
       (“TFSB”) and FDE Marketing Group, LLC (“FDE”), and good cause appearing, IT
   4
       IS HEREBY ORDERED:
   5

   6         1. Plaintiff’s individual claims against TFSB and FDE are dismissed with

   7            prejudice, and the claims of the putative class members are dismissed

   8            against TFSB and FDE without prejudice.

   9         2. TFSB’s crossclaims / third-party claims against FDE are dismissed with
  10            prejudice to the extent they relate to Plaintiff Peter Albrecht’s claim and
  11            without prejudice to the extent they related to the claims of the putative
  12            class members.
  13
             3. FDE’s claims against ADMK LLC are dismissed with prejudice to the
  14
                extent they relate to Plaintiff Peter Albrecht’s claim and without prejudice
  15
                to the extent they related to the claims of the putative class members.
  16
  17

  18            IT IS SO ORDERED.
  19
  20

  21             May 18, 2020
       DATED:                          ___________________________________
  22                                   HON. DAVID O. CARTER
  23                                   U.S. DISTRICT COURT JUDGE

  24

  25

  26

  27

  28
                                                  2
